     Case 2:19-cv-01386-MWF-FFM Document 20 Filed 09/03/19 Page 1 of 1 Page ID #:80



 1                                                                             JS-6
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              CENTRAL DISTRICT OF CALIFORNIA
 5
                                     EASTERN DIVSION
 6
 7
 8                                                 Case No.: 2:19-cv-01386-MWF-FFM
      Kristine Petermann,
 9                                                 ORDER
10                    Plaintiff,
11          vs.
12 Capital One Bank (USA) N.A.,
13
                      Defendant.
14
15
16          Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
19
20 Date: September 3, 2019                         ___________________________
21                                                 Judge: Michael W. Fitzgerald
22
23
24
25
26
27
28
      2:19-cv-01386-MWF-FFM                                                           ORDER
